                                                                                   1/22/2020


                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


  PAULA L. MAULOLO,                          CV 19-69-BLG-SPW-TJC

                Plaintiff,
                                             ORDER GRANTING MOTION TO
  vs.                                        FILE UNDER SEAL

  SUN LIFE ASSURANCE
  COMPANY OF CANADA,

                Defendant.


        Plaintiff Paula L. Maulolo has moved the Court for leave to file under seal

the Administrative Record. (Doc. 12) Pursuant to L.R. 5, Plaintiff avers that the

Administrative Record contains large amounts of personal identifying information

and sensitive medical information on almost every page of the 1,000-plus page

record. (Id. at 2.) Further, Plaintiff states that it is not feasible to file a redacted

version given the length of the record and breadth of personal information.

        Good cause appearing, IT IS ORDERED that the motion to file the

Administrative Record under seal is GRANTED.

        DATED this 22nd day of January, 2020.

                                  ____________________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
